Citation Nr: 1212913	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  04-16 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU rating) for the period from May 2, 2002, to April 28, 2004.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran had active service from February 1968 to August 1969.  He received various decorations evidencing combat, including the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a December 2009 Board remand that determined that the issue of entitlement to a TDIU rating was raised during the Veteran's previously appealed increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In November 2010 and March 2011, the Board remanded the issue of entitlement to a TDIU rating for the period prior to February 26, 2010, for further development.  In a February 2012 decision, the RO granted a TDIU rating, effective April 29, 2004.  Since that grant does not represent a total grant of benefits sought on appeal, except for the period since April 29, 2004, the claim for entitlement to a TDIU rating for the period from May 2, 2002, to April 28, 2004, remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For the period from May 2, 2002, to April 28, 2004, service connection has been determined to have been in effect for PTSD (rated 50 percent); acne vulgaris (rated 60 percent); and for degenerative disc disease of the lumbar spine (rated 10 percent).  Thus, the Veteran's service-connected disabilities satisfied the schedular criteria set forth in 38 C.F.R. § 4.16 (a) (2011) for that period.  

Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  As the Veteran was unemployed during the period from May 2, 2002, to April 28, 2004, and his service-connected disabilities satisfied the percentage requirements set forth in 38 C.F.R. § 4.16(a), the Board finds that VA must obtain a medical opinion from a VA examiner as to whether his service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation during the period from May 2, 2002, to April 28, 2004.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  Thus, the Board has no discretion and must remand this matter to afford the Veteran a VA examination, the report of which must address the above inquiry.  See Colayong v. West, 12 Vet. App. 524, 538 (1999).  Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following action:

1.  After associating all outstanding pertinent records with the claims file, schedule the Veteran for an appropriate VA examination to ascertain the severity of his service-connected disabilities and to obtain a medical opinion as to whether the service-connected disabilities alone rendered him unemployable for the period from May 2, 2002, to April 28, 2004.  The claims folder must be provided to and reviewed by the examiner.  The examiner should describe the impairment from each of the service-connected disabilities, and should specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation during the period from May 2, 2002, to April 28, 2004.  If the Veteran's service-connected disabilities did not cumulatively render him unemployable for the period from May 2, 2002, to April 28, 2004, the examiner should suggest the type or types of employment in which the Veteran would have been capable of engaging with his service-connected disabilities, given his skill set and educational background.  All findings and conclusions should be set forth in a legible report.

2.  Thereafter, readjudicate the claim for entitlement to a TDIU rating for the period from May 2, 2002, to April 28, 2004.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

